               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                  Fax: 718-740-2000
Employment and Labor Lawyer                                           Web: www.abdulhassan.com

                                        May 3, 2021

Via ECF

Hon. Vernon S. Broderick, USDJ                                         5/4/2021
United States District Court, SDNY
40 Foley Square
New York, NY 10007

                     Re: Rubio v. BSDB Management Inc. et al
                         Case No. 19-CV-11880 (VSB)(SN)
                         Motion for Extension of Time
Dear Judge Broderick:

        My firm represents plaintiffs in the above-referenced action, and I respectfully write to
request a brief two-week extension of the May 3, 2021 deadline for Plaintiff to file his motion for
settlement approval. This request is being made because some additional time is needed to
finalize the settlement papers. One prior request for an extension of this deadline was made and
granted.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.

cc:    Defense Counsel via ECF




                                                1
